Citation Nr: 1823973	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-27 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1961 to December 1962, and he served on active duty in the United States Air Force from March 1963 to October 1963.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO), which, in pertinent part, denied the benefit sought on appeal.

In July 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  In September 2017, the case was returned to the Board.  Upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C. § 7109(a) (2012); 38 C.F.R. § 20.901 (2017); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in November 2017 and is included in the claims file.  The Veteran and his representative were not given the opportunity to provide argument and evidence in response.  However, as the claim is being granted in full, the Board finds that the Veteran is not prejudiced.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence favors a finding that the Veteran's bilateral hearing loss is attributable to his presumed in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.

The Veteran has a current bilateral hearing loss disability under VA regulations.  38 C.F.R. § 3.385; see June 2011 VA examination report, page 3.  

The Veteran served on active duty in the U.S. Army from January 1961 to December 1962, and he served on active duty in the U.S. Air Force from March 1963 to October 1963.  VA has already conceded the Veteran suffered from acoustic trauma in service when it awarded service connection for the Veteran's tinnitus.  See August 2011 rating decision, page 3.  The Veteran's service treatment records (STRs) from his second period of military service with the U.S. Air Force are unavailable due to a fire-related incident.  In this instance, VA has a "heightened duty to assist" the Veteran with the claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  November 1962 discharge audiogram examination findings do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, but the findings represent a possible decrease in bilateral hearing acuity since entry into service when the findings are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  See below.


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
0 (15)
5 (15)
5 (15)
--
10 (15)
LEFT
10 (25)
5 (15)
5 (15)
--
5 (10)
 
The only remaining question is whether the Veteran's current bilateral hearing loss is due to or a result of his active military service.  The Veteran has been afforded VA examinations and/or medical opinions in June 2011 and January 2017.  These opinions collectively are not sufficient to decide the claim on the merits, as the opinions did not accurately convert the in-service audiogram findings and did not address the suggestion of bilateral hearing loss at the military separation examination.

Thus, in September 2017, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  This opinion was obtained in November 2017.  Following a review of the Veteran's claims file, to include the prior VA examinations, the November 2017 VA clinical audiologist opined that it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his periods of active duty military service, including his presumed in-service noise exposure due to his specialties in service that subjected the Veteran to hazardous noise exposure.  The audiologist reasoned that there was a lack of evidence in the Veteran's STRs (specifically, the lack of audiometric results for entrance and separation from the Air Force, as well as incomplete testing on separation examination dated in November 1962) to support or refute the Veteran's claim, and a possibility of a significant decrease in hearing at separation when the results are converted to ISO.  The audiologist also noted that acoustic trauma is known to cause sensorineural hearing loss.  

Thus, the only probative medical opinion of record provides a positive nexus opinion.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


